ON MOTION FOR REHEARING.
Atkinson, J.
The case was decided upon rulings announced in the headnotes. A motion for rehearing stated that the decision rendered was predicated on a misconception of the record, except for which a different conclusion might have been reached. TJpon examination it appears that the statement of the record by this court contained certain matter pointed out in the motion for rehearing, that was not included in the transcript sent up from the trial court. However, under application of the principles of law ruled in the case, the matter so included was not of such character as to affect the result, and it has been expunged. The reversal of the judgment was on account of the manner of advertising for bids as set out in the fifth headnote. The advertisement should not have been such as to discourage competition among bidders. The language quoted from the advertisement does not come from the statute. The effect of the advertisement with such language in it would be to exclude from competing all contractors who would not be willing to contract for a ten per cent, profit, notwithstanding, on account of superior advantages or skill in building or obtaining or controlling labor or supplying material for construction of the court-house, they might be willing to bid less than any one else. The statute does not sanction such exclusion. Moreover, where a contractor consents to build a court-house on the basis of ten per cent., as referred to in the advertisement, it is to his interest to make the building cost as much as his bid, although it might have been possible to construct the building at less cost. An agreement that would force a county under such circumstances to pay more for building a court-house than it would ordinarily cost under proper management and direction, if not contrary to public policy, would not comply with the provisions of the statute defining how such contracts must be let.

Rehearing denied.